Citation Nr: 0922165	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-37 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD) has been submitted and, if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1964 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The February 2006 rating decision, in pertinent part, 
reopened the Veteran's claim for entitlement to service 
connection for PTSD and denied the claim on its merits.  
Regardless of the RO's actions, the Board is required to 
consider whether new and material evidence has been received 
warranting the reopening of the previously denied claim.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the Veteran's previously and finally denied claims). Thus, 
the issue on appeal has been characterized as shown above. 

During the pendency of this appeal, the Veteran raised issues 
of entitlement to an increased rating for diabetes mellitus, 
type II, and entitlement to service connection for high blood 
pressure and residuals of a stroke secondary to diabetes 
mellitus.  These issues were never considered by the RO and 
therefore are REFERRED to the RO for proper adjudication.


FINDINGS OF FACT

1.  An unappealed May 2005 rating decision denied service 
connection for post-traumatic stress disorder (PTSD).  The 
Veteran did not appeal, making it the last final decision.

2. Evidence received since May 2005 raises a reasonable 
possibility of substantiating the claim of service connection 
for PTSD, and the claim is reopened.

3. The Veteran's PTSD has been medically attributed to in-
service combat exposure in Vietnam. 

4.  Based on the preponderance of the evidence, the Veteran 
was engaged in combat in Vietnam.


CONCLUSIONS OF LAW

1.  The March 2005 RO rating decision that denied the claim 
for entitlement to service connection for PTSD is final. 
38 U.S.C.A. § 7105(b), (c) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2008).

2.  Evidence received since the March 2005 RO decision is new 
and material and a claim of service connection for PTSD may 
be reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.156; 20.1100 (2008).

3.  The Veteran's PTSD was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2005) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)). 

The Veteran alleges he has PTSD as a result of various 
experiences in Vietnam, to include seeing dead bodies and 
being under hostile fire.  Specifically, the Veteran 
indicates four stressors specifically responsible for his 
PTSD.  The Veteran alleges he was fired at while on guard 
duty; that he was informed by a letter from his mother that 
his best friend was killed in the war stationed with a 
different unit; that two soldiers were killed within his unit 
and although he did not witness their deaths, it was the 
first time someone in his unit was killed and it made him 
very fearful for his own life; and that he was part of a 
mission to unload cargo from an attacked and sunken ship 
where he witnessed dead bodies and pools of blood.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

New and Material Evidence

The Veteran first claimed service connection for PTSD in 
August 2003, which was denied.  Rather than appealing the 
claim, the Veteran sought "reconsideration" of his claim 
and was again denied service connection for PTSD in May 2005.  
The claim was once again denied on the merits and the 
Veteran, once again, did not appeal the claim, but rather 
sought "reconsideration" of his claim. 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period. 
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  Here, although the Veteran submitted 
correspondence well within the appellate time frame, the 
Veteran did not appeal or "disagree" with the March 2005 
decision.  Rather, the Veteran submitted a statement with new 
evidence seeking "reconsideration" of his claim of 
entitlement to service connection for PTSD.  Accordingly, the 
March 2005 rating decision is final. 

At the time of the 2005 decision, the record included service 
personnel records, indicating the Veteran's various unit 
assignments and indicating the Veteran served as a 
transportation movement specialist in Vietnam from February 
1966 to February 1967; VA outpatient treatment records 
indicating a diagnosis of PTSD related to combat as early as 
October 2004; letters the Veteran had written his mother in 
August 1966; various lay statements and newspaper clippings 
submitted in support of alleged stressors; CURR response 
indicating details of two stressors alleged by the Veteran; 
and a report from the Army regarding the USS Baton Rouge.  
The record did not include a medical diagnosis of PTSD 
related to any confirmed stressor.  

Only evidence presented since the last final denial on any 
basis (either on the merits, or upon a previous adjudication 
that no new and material evidence had been presented) will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

Since March 2005, potentially relevant evidence received 
includes additional newspaper clippings regarding alleged 
stressors, VA treatment records indicative of a diagnosis of 
PTSD with more details of the alleged stressors and further 
military records detailing the events of the Veteran's 
alleged stressors.  

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim was previously denied on the basis that 
the Veteran did not have verified in-service stressors 
causally-linked to any acquired psychiatric disorder, to 
include PTSD.  Although the Veteran was diagnosed with PTSD 
related to "combat," in-service combat exposure was not 
confirmed.  Accordingly, for evidence to be new and material 
in this matter, it would have to tend to show confirmation of 
an alleged in-service stressor, to include combat.

The Veteran alleges, in part, his PTSD is due to fearing for 
his life after two soldiers within his unit were killed and 
due to a mission aboard the USS Baton Rouge where he had to 
salvage cargo after the ship was attacked.  At the time of 
the March 2005 rating decision, the record included CURR 
reports indicating the events had indeed happened, but not 
confirming whether the Veteran was affected.  The record also 
included letters sent by the Veteran to his mother in August 
1966 detailing these two events. 

Since March 2005, the Veteran submitted further military 
records confirming the two soldiers' deaths and the USS Baton 
Rouge mission.  Of particular significance, the new documents 
confirm the two soldiers who were killed were indeed assigned 
to the same unit as the Veteran at the same time.  The 
documents further confirm the Veteran's unit was assigned the 
duty of salvaging cargo off the USS Baton Rouge. 

The Veteran's VA outpatient treatment records from 2005 to 
2006 indicate on-going treatment for PTSD, to include the 
Veteran's description of his duties aboard the USS Baton 
Rouge.  Although the diagnosis of PTSD is merely associated 
with "combat," the Veteran's description of the in-service 
stressors include the USS Baton Rouge mission and friends 
being killed. 

Presuming the credibility of this evidence, this is 
sufficient to reopen the claim, especially in light of the 
additional stressor information provided by the Veteran.

Accordingly, the Board finds that the evidence received 
subsequent to 2005 is new and material and serves to reopen 
the claim for service connection for PTSD.  The Board may now 
consider whether service-connection is warranted for PTSD.

Service Connection (PTSD)

Again, as detailed above, the Veteran alleges various combat-
related incidents are responsible for his PTSD.  

In this case, the Veteran's VA outpatient treatment records 
indicate diagnoses of and extensive treatment for PTSD 
(secondary to PTSD), to include on-going psychiatric 
treatment, as early as October 2004.  The Veteran was never 
afforded a VA examination, but the VA outpatient treatment 
records indicate a competent medical diagnosis of PTSD linked 
to alleged combat experiences in Vietnam.  The crucial 
inquiry, then, is whether the Veteran's alleged "combat 
service" can be verified.  Resolving all reasonable doubt in 
favor of the Veteran, the Board concludes it can.

Initially, the Board notes there is no verification that the 
Veteran specifically was ever in combat while in Vietnam.  
Rather, two stressors in particular have been confirmed.

Namely, two soldiers assigned to the same unit as the Veteran 
were killed in August 1966 in Vietnam under hostile fire.  
The Veteran does not allege he witnessed the deaths, but 
rather their deaths made the war "real" to him and made him 
fearful for his life.  It is confirmed the two soldiers 
killed in August 1966 were in fact stationed in the same unit 
with the Veteran in Vietnam. 

The other confirmed stressor has to do with an attack on a 
ship, the USS Baton Rouge.  The Veteran does not allege he 
was part of the attack, but rather indicates he was part of a 
mission to recover cargo and bodies after the attack.  He 
alleges while on board he witnessed pools of blood while 
trying to focus on the task at hand.  The experience being 
aboard the ship still allegedly haunts him to this day.  It 
is confirmed the Veteran was indeed part of a mission to 
recover cargo off the USS Baton Rouge after it hit a mine 
explosion.  Not only was his unit assigned to this mission, 
but the Veteran wrote letters home at that time detailing his 
mission aboard the USS Baton Rouge.

Again, VA outpatient treatment records indicate a diagnosis 
of PTSD as early as October 2004 related merely to "combat" 
exposure in Vietnam.  Although the narrative within the 
treatment records includes descriptions of the above events, 
the Veteran's diagnosis has never been specifically 
attributed to a verified in-service stressor.  Resolving all 
reasonable doubt in favor of the Veteran, however, the Board 
concludes the evidence substantially supports entitlement to 
service connection for PTSD.

For disability benefits purposes, the Veteran is not under 
such a stringent duty to provide corroborating evidence of 
his actual presence during hostile attack.  The finding as to 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  In Pentecost, as well as Suozzi v. Principi, 10 Vet. 
App. 310-11 (2002), it was held that specific evidence that a 
veteran was actually with his unit at the time of an attack 
is not required to verify that attack as a PTSD stressor.  
Pentecost, 16 Vet. App. at 128-29, held that the Board had 
interpreted the corroboration requirement too narrowly by 
requiring the Veteran to demonstrate his actual proximity to 
and participation in rocket and mortar attacks. The Court 
indicated in this respect that although the Veteran's unit 
records did not specifically show that he was present during 
the alleged rocket attacks, "the fact that he was stationed 
with a unit that was present while such attacks occurred 
would strongly suggest that he was, in fact, exposed to the 
attacks." Id. 

Similarly, here, the Board finds compelling that there is 
confirmation that the Veteran's unit was engaged in hostile 
attack, which resulted in two men being killed.  Although the 
Veteran did not witness their deaths, it is very likely he 
was present during the hostile attack.  Also compelling, are 
the Veteran's letters written home during his time in Vietnam 
detailing his mission aboard the USS Baton Rouge.  Although 
the Veteran was not part of the attack, his mission still 
likely exposed him to combat activity.  In light of the 
evidence, the Board concludes the Veteran was likely exposed 
to hostile attacks and other stressful incidents related to 
combat.  It is not necessary, for compensation purposes, to 
corroborate the extent of the Veteran's participation in 
combat activity.  

At the very least the evidence is in relative equipoise.  
Resolving all reasonable doubt in favor of the Veteran, the 
Board finds service connection for post-traumatic stress 
disorder warranted.  In short, there is some objective 
evidence that the Veteran served against hostile forces in 
Vietnam and there is a medical diagnosis of PTSD liking the 
condition to combat-related incidents in Vietnam consistent 
with the Veteran's statements.  In accordance with Pentecost 
and Suozzi, the Veteran likely was exposed to combat given 
confirmation his unit was present during such attacks.  The 
Board, therefore, concludes that service connection is 
warranted for PTSD. 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Since the full benefit sought 
is being granted, any deficiencies in notice or assistance 
were not prejudicial to the Veteran. 


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for PTSD, the claim is reopened, 
and, to that extent, the appeal is granted.

Entitlement to service connection for PTSD is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


